 

EXTENSION AGREEMENT

 

(Promissory Notes dated April 1, 2017)

 

THIS AGREEMENT is made effective as of June 30, 2017, by and between, Sandor
Capital Master Fund., a company with a principal place of business at 2828 Routh
St., Suite 500, Dallas, TX 75201 (“Sandor”) and Northsight Capital, Inc., with
an address of 7580 East Gray Rd., Suite 103, Scottsdale, AZ 85264 (the
“Borrower”).

 

RECITALS

 

WHEREAS, Sandor is the holder of certain promissory notes of Borrower (“Notes”)
dated as of April 1, 2017 (See Schedule A for Note details);

 

WHEREAS, Borrower and Sandor have agreed to extend the Maturity date of the
Notes until October 1, 2017; and

 

AGREEMENT

 

Now, therefore, the parties hereto, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, agree as follows:

 

1.Extension of Maturity date of Notes.  The maturity date of the Notes is hereby
extended until October 1, 2017 (“Maturity Date”). The Notes, except as modified
hereby, remains in full force and effect. 

 

The Parties hereto have executed this Agreement as an instrument under seal as
of the date written above.

 

Sandor Capital Master Fund

 

/s/ John Lemak                                         

John Lemak, duly authorized

 

Borrower:

 

Northsight Capital, Inc.

 

/s/ John Venners                                       

By: John Venners, EVP Operations